DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 is objected to because of the following informalities:  claim 8 depends from itself.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 6, 10, 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schottenstein et al. (2014/0130244).
	Schottenstein et al. disclose a commode comprising: a seat 130 comprising an opening therein; a seat base 240 connected with the seat 130 and configured to allow the seat 130 to move between an open position and a closed position (Figs. 13B and 13A); a leg assembly 260 configured to support the seat base 240, wherein the leg assembly 260 is configured to adjust a height of the seat base 240; and an armrest 370 configured to at least partially rotate about the seat base 240 and the leg assembly 260.
	Regarding claim 5, the seat base 240 is connected with the seat by a hinge 170.
	Regarding claim 6, a splash guard 270 that sits beneath the seat and within the seat base, wherein the splash guard is further configured to extend through the seat base.
	Regarding claim 15, the commode further comprises a lid connected to the seat base and movable between an open position and a closed position, wherein the lid covers the seat when in the closed position.
Claims 1- 6, 10, 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2007068575.
	JP2007068575 discloses a commode comprising: a seat 4 comprising an opening 4-4 therein; a seat base 2 connected with the seat 4 and configured to allow the seat 4 to move between an open position and a closed position (Figs. 1 and 5); a leg assembly 1 configured to support the seat base 2, wherein the leg assembly 1 is configured to adjust a height of the seat base 2; and an armrest 2 configured to at least partially rotate about the seat base 2 and the leg assembly 1.
	Regarding claim 2, the commode further comprises a back tube 1-1 (shown in Fig. 3 as the backrest pole where the back rest 6 is attached to) connected with the leg assembly 1, wherein the back tube 1-1 is configured to receive the armrest 3 and provide a pivot point for the armrest 3.
	Regarding claim 3, the leg assembly 1 comprises a first leg assembly and a second leg assembly, wherein the armrest comprises a first armrest and a second armrest, wherein the first armrest 3 is configured to rest upon the first leg assembly and rotate around an outer side of the first leg assembly, and wherein the second armrest 3 is configured to rest upon the second leg assembly and rotate around an outer side of the second leg assembly.
	Regarding claim 4, the commode further comprises: a backrest 6 that is configured to interface with the seat base 2 and is further configured to be supported by the back tube 1-1 (backrest pole 1-1 as shown in Fig. 1).
	Regarding claim 5, the seat base 2 is connected with the seat by a hinge 4-1.
	Regarding claim 6, a splash guard 2-1 that sits beneath the seat 4 and within the seat base 2, wherein the splash guard is further configured to extend through the seat base.
	Regarding claim 15, the commode further comprises a lid connected to the seat base and movable between an open position and a closed position, wherein the lid covers the seat when in the closed position.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Schottenstein et al. (2014/0130244) in view of List (2007/0074338).
	Schottenstein et al. disclose the leg assembly 260 comprises a leg having an inner tube slidable in an outer tube, a plurality of apertures disposed on the outer tube. However, Schottenstein et al. do not disclose a biased pin coupled to the inner tube . Attention is directed to List which teaches a commode comprising a telescoping leg 28 having a biased pin 42 coupled to an inner tube of the leg and configured to be received by one of the plurality of apertures 39 to lock the inner tube to the outer tube of the leg (Figs. 5 and 6). Therefore, it would have been obvious to one of skill in the art to employ a biased pin  coupled to an inner tube of the leg of Schottenstein et al. commode chair in view of the teaching of List in order to lock the inner tube of the outer tube of the leg when adjusting the height.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Schottenstein et al. (2014/0130244) in view of Spiegel (4,823,412)
	Schottenstein et al. do not disclose the lid comprises a plurality of grips for increasing friction at an interface between the lid and the seat. Attention is directed to Spiegel which teaches a commode comprising lid 25, wherein the lid 25 includes a plurality of grips (two grips shown in Fig. 1). Therefore, it would have been obvious to one of skill in the art to employ a plurality of grips with Schottenstein et al. lid in view of the teaching of Spiegel for increasing friction at an interface between the lid and the seat.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over JP2007068575 in view of List (2007/0074338).
	JP2007068575 discloses the leg assembly 1 comprises a leg 1 having an inner tube 1-1a slidable in an outer tube 1-1b. However, JP2007068575 does not disclose a plurality of apertures disposed on the outer tube and a biased pin coupled to the inner tube . Attention is directed to List which teaches a commode comprising a telescoping leg 28 having a biased pin 42 coupled to an inner tube of the leg and configured to be received by one of the plurality of apertures 39 to lock the inner tube to the outer tube of the leg (Figs. 5 and 6). Therefore, it would have been obvious to one of skill in the art to employ a biased pin coupled to an inner tube of the leg and a plurality of hole on outer tube of JP2007068575 commode chair in view of the teaching of List in order to lock the inner tube of the outer tube of the leg when adjusting the height.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over JP2007068575 in view of Spiegel (4,823,412)
	JP2007068575 does not disclose the lid comprises a plurality of grips for increasing friction at an interface between the lid and the seat. Attention is directed to Spiegel which teaches a commode comprising lid 25, wherein the lid 25 includes a plurality of grips (two grips shown in Fig. 1). Therefore, it would have been obvious to one of skill in the art to employ a plurality of grips with JP2007068575 lid in view of the teaching of Spiegel for increasing friction at an interface between the lid and the seat.
Allowable Subject Matter
Claims 17-20 are allowed.
Claims 7-9 and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Uche (D800,877) discloses a commode chair comprising a leg assembly configured to adjust a height of a seat base and an armrest configured to rotate about the seat base and the leg assembly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN D LE whose telephone number is (571)272-4890. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 517-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUYEN D. LE
Primary Examiner
Art Unit 3754



/HUYEN D LE/Primary Examiner, Art Unit 3754